                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


VICTORIA OSTERLAND,                         )       CASE NO. 3:18-cv-01211
                                            )
                     Plaintiff,             )       MAGISTRATE JUDGE
                                            )       KATHLEEN B. BURKE
             v.                             )
                                            )
COMMISSIONER OF SOCIAL                      )
SECURITY,                                   )
                                            )       JUDGMENT ENTRY
                     Defendant.             )



      For the reasons stated in the related Memorandum Opinion and Order issued by this

Court on May 21, 2019, the final decision of the Commissioner is AFFIRMED.

      This matter is terminated on the docket of this Court.

      IT IS SO ORDERED.



 Dated: May 21, 2019                             /s/ Kathleen B. Burke
                                                Kathleen B. Burke
                                                United States Magistrate Judge
